DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 10/27/2020 has been considered by the Examiner.

Claim Objections
Claims 2 are objected to because of the following informalities:  
A) In Claim 2, line 1, “the first diffuser disc aperture” should read “the at least one first diffuser disc aperture”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,292,522 to Shur.


an attachment member configured to be attached to a surface (Shur: Figure 2, Items 13-15 attached to surface 17 in Figure 1); 
a first diffuser disc (Shur: Figure 2, Item 12) coupled to the attachment member, the first diffuser disc including at least one first diffuser disc aperture extending therethrough; 
a tilt member (Shur: Figure 2, Items 24) coupled to the first diffuser disc; and 
a second diffuser disc (Shur: Figure 2, Item 19) coupled to the tilt member and configured to cover the at least one first diffuser disc aperture when in a closed position and be spaced from the first diffuser disc when in an open position, wherein the tilt member allows for rotation and tilting of the second diffuser disc.

B) As per Claim 4, Shur teaches that the attachment member is an attachment ring that includes a cylindrical wall with a lip extending outwardly from a first end thereof, and wherein the cylindrical wall is configured to be inserted into and retained within a cavity in the surface, and the lip is configured to abut the surface (Shur: Figure 2, wall at top of Item 13 with lip that extends inward over Item 14a).

C) As per Claim 5, Shur teaches that the first diffuser disc is retained on an outer side thereof by a portion of the lip that extends inwardly of the cylindrical wall of the attachment ring (Shur: Item 14a held by lip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2005/0227609 A1 to Koessler in view of US Patent Number 2,367,104 to Demuth and further in view of US Patent Number 2,672,806 to Vehige.

A) As per Claim 1, Koessler teaches an air register (Koessler: Figure 1A), comprising: 
an attachment member configured to be attached to a surface (Koessler: Figures 1A & 2, Item 12); 
a first diffuser coupled to the attachment member, the first diffuser including at least one first diffuser aperture extending therethrough (Koessler: Figure 3, Items 42 & 44); and 
a second diffuser disc (Koessler: Figure 7, Item 16) coupled to a member (Koessler: Figure 3, Item 44) and configured to cover the at least one first diffuser aperture when in a closed position and be spaced from the first diffuser when in an open position, wherein the member allows for rotation second diffuser disc (Item 16 coupled via screw to rotate with member 44).
Koessler does not teach that the first diffuser is a disc;
the member is a tilt member coupled to the first diffuser disc;
wherein the tilt member allows for tilting of the second diffuser disc.
However, Demuth teaches that a diffuser disc (Demuth: Figure 2, Item 7 extends all around as disc with inward spokes).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koessler by making the diffuser a disc, as taught by Demuth, 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Koessler in view of Demuth does not teach the member is a tilt member coupled to the first diffuser disc;
wherein the tilt member allows for tilting of the second diffuser disc.
However, Vehige teaches a tilt member coupled to the first diffuser disc (Vehige: Figure 1, Item 3 allows for tilting of screw 11, analogous to screw portion in Koessler);
wherein, in combination with Koessler, the tilt member allows for tilting of the second diffuser disc.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koessler in view of Demuth by making the screw socket tiltable, as taught by Vehige, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koessler in view of Demuth with these aforementioned teachings of Vehige with the motivation of being able to control the airflow direction out of the diffuser.

B) As per Claim 2, Koessler in view of Demuth and Vehige teaches that the first diffuser disc aperture is formed by a cylindrical flange that extends inwardly from the first diffuser disc (Koessler: Figure 3, flange forming 44).

C) As per Claim 3, Koessler in view of Demuth and Vehige teaches that the first diffuser disc further includes a plurality of apertures extending therethrough, wherein the second diffuser disc is configured to cover the plurality of apertures when in the closed position (Koessler: Figure 2, apertures 32).

 the attachment member is an attachment ring that includes a cylindrical wall with a lip extending outwardly from a first end thereof, and wherein the cylindrical wall is configured to be inserted into and retained within a cavity in the surface, and the lip is configured to abut the surface (Koessler: Figure 3, cylindrical wall 30 with lip 38 that abuts surface shown in Figure 1).

E) As per Claim 8, Koessler in view of Demuth and Vehige teaches that the second diffuser disc includes at least one second diffuser disc aperture (Koessler: Figure 7, hole Item 81) and two semi-circular apertures extending therethrough (Koessler: Figure 7, Item 74; Paragraph 0070, alternative number of brackets 76 is design choice to make 2, thereby being semi-circular holes; Applicant has not disclosed that having two holes solves any stated problem or is for any particular purpose. Moreover, it appears that the semi-circular holes would perform equally well with Koessler. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make holes of Koessler have two holes because the number of holes does not appear to provide any unexpected results), wherein the two semi-circular apertures are positioned on opposing sides of the second diffuser disc aperture, and the air register further includes: a third diffuser disc member coupled to the second diffuser disc and configured to cover the at least one second diffuser disc aperture when in the closed position and be spaced from the second diffuser disc when in the open position, wherein the tilt member allows for rotation and tilting of the third diffuser disc (Koessler: third diffuser shown in Figure 5).

F) As per Claim 9, Koessler in view of Demuth and Vehige teaches that the first, second, and third diffuser discs are circular in shape (All discs are circular in Koessler and Demuth).

G) As per Claim 10, Koessler in view of Demuth and Vehige teaches that the third diffuser disc includes an inner surface, an outer surface, and a third diffuser disc latch that extends from the inner surface and through the second diffuser disc aperture (Koessler: Figure 5, latch Item 52).

H) As per Claim 11, Koessler in view of Demuth and Vehige teaches that the third diffuser disc includes a knob, wherein the knob is configured to allow a user to pull the third diffuser disc outwardly from the second diffuser disc and the second diffuser disc outwardly from the first diffuser disc, which arranges the air register in the open position (Koessler: Figure 5, Items 64).


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koessler in view of Demuth and Vehige as applied to claim 4 above, and further in view of US Patent Number 3,765,316 to Skoch.

A) As per Claim 6, Koessler in view of Demuth and Vehige teaches all the limitations except that the first diffuser disc is retained on an inner side thereof by a plurality of ridges extending inwardly from and spaced around the cylindrical wall.
However, Skoch teaches the first diffuser disc is retained on an inner side thereof by a plurality of ridges extending inwardly from and spaced around the cylindrical wall (Skoch: Figure 10, 4 ridges 66a hold inner diffuser).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koessler in view of Demuth and Vehige by attaching the disc by ridges, as taught by Skoch, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koessler in view of Demuth and Vehige with these aforementioned teachings of Skoch since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the ridges of Skoch for the attachment means of Koessler in view of Demuth and Vehige. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 7, Koessler in view of Demuth, Vehige and Skoch teaches that the plurality of ridges comprises four equally- spaced ridges (Skoch: Figure 10, 4 ridges 66a hold inner diffuser).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762